 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                   FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   RODERICK WILLIAM LEAR,                   Case No. 1:20-cv-00076-JDP
10                 Plaintiff,                 SCREENING ORDER
11        v.                                  ORDER THAT PLAINTIFF:
12   ROBIN MCCONNELL, et al.,                     (1) NOTIFY THE COURT THAT HE
                                                  WILL PROCEED ONLY ON THE
13                 Defendants.                    CLAIMS SANCTIONED BY THIS
                                                  ORDER AND WILL VOLUNTARILY
14                                                DISMISS ALL OTHER DEFENDANTS
                                                  AND AMEND TO REMOVE ALL
15                                                OTHER CLAIMS;
16                                                (2) FILE A FIRST AMENDED
                                                  COMPLAINT; OR
17
                                                  (3) NOTIFY THE COURT THAT HE
18                                                WISHES TO STAND BY HIS
                                                  COMPLAINT, SUBJECT TO
19                                                DISMISSAL OF CLAIMS AND
                                                  DEFENDANTS CONSISTENT WITH
20                                                THIS ORDER
21                                            ECF No. 1
22                                            FINDINGS AND RECOMMENDATIONS
                                              THAT PLAINTIFF’S SUPPLEMENTAL
23                                            REQUEST FOR A TEMPORARY
                                              RESTRAINING ORDER BE DENIED
24
                                              ECF No. 16
25
                                              SIXTY-DAY DEADLINE
26
                                              ORDER THAT THE CLERK’S OFFICE
27                                            ASSIGN CASE TO A DISTRICT JUDGE
28
                                              1
 1          Plaintiff Roderick William Lear is a state prisoner proceeding without counsel in this civil

 2   rights action brought under 42 U.S.C. § 1983. Plaintiff’s complaint, ECF No. 1, is before the

 3   court for screening under 28 U.S.C. § 1915A. Plaintiff alleges that staff at Corcoran State Prison

 4   have attacked him, exposed him to unsafe conditions, ignored his medical needs, and denied him

 5   Americans with Disabilities Act (“ADA”) accommodations. He names sixteen prison officials as

 6   defendants, including two Doe defendants. The court finds that plaintiff has stated an Eighth

 7   Amendment medical claim against defendant McConnell, a conditions-of-confinement claim

 8   against defendants Gallagher and Barona, an excessive-force claim against defendants Loza,

 9   Gamboa, and Ruiz, and an ADA claim against Corcoran State Prison, but no other claims.

10   Plaintiff must now choose between (1) proceeding only on the claims found cognizable by the

11   court and voluntarily dismissing all other defendants and amending to remove all other claims,

12   (2) filing an amended complaint, in an attempt to make out additional claims or claims against

13   additional defendants, or (3) standing by the current complaint, subject to dismissal of claims and

14   defendants consistent with this order.

15          On March 19, 2020, plaintiff also made a supplemental request for a temporary restraining

16   order and a preliminary injunction. ECF No. 16. For the reasons described below, the court

17   recommends that the request be denied.

18   SCREENING AND PLEADING REQUIREMENTS

19          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

20   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable
21   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

22   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

23   immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

24          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

25   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

26   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not
27   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

28   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere
                                                         2
 1   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

 2   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

 3   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

 4   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

 5   n.2 (9th Cir. 2006) (en banc) (citations omitted).

 6          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

 7   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

 8   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

 9   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

10   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

11   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

12   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

13   DISCUSSION

14          Section 1983 allows a private citizen to sue for the deprivation of a right secured by

15   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017). To

16   state a claim under § 1983, a plaintiff must show that a defendant acting under color of state law

17   caused an alleged deprivation of a right secured by federal law. See 42 U.S.C. § 1983; Soo Park

18   v. Thompson, 851 F.3d 910, 921 (9th Cir. 2017). The plaintiff can satisfy the causation

19   requirement by showing either (1) the defendant’s “personal involvement” in the alleged

20   deprivation or (2) a “sufficient causal connection” between the defendant’s conduct as a
21   supervisor and the alleged deprivation. See King v. Cty. of Los Angeles, 885 F.3d 548, 559 (9th

22   Cir. 2018). The defendants here are all state-prison employees who, accepting plaintiff’s

23   allegations as true, can be inferred to have acted under color of state law. See Paeste v. Gov’t of

24   Guam, 798 F.3d 1228, 1238 (9th Cir. 2015) (“[G]enerally, a public employee acts under color of

25   state law while acting in his official capacity or while exercising his responsibilities pursuant to

26   state law.” (quoting West v. Atkins, 487 U.S. 42, 50 (1988))).
27          Plaintiff has failed to satisfy the threshold causation requirement with respect to defendant

28   Muniz and the two “Doe” defendants. The court is unable to find any specific allegations against
                                                          3
 1   these defendants in plaintiff’s complaint. Plaintiff has, however, described the actions of the

 2   other defendants; we thus discuss the actions of those defendants in relation to the relevant

 3   substantive areas of law below.

 4          Eighth Amendment Excessive Force

 5          Plaintiff alleges that several correctional officers—Loza, Gamboa, and Ruiz—attacked

 6   him with no justification, beating him and spraying him with pepper spray. ECF No. 1 at 7.

 7   Plaintiff has stated a claim for excessive force against these defendants. See Hudson v.

 8   McMillian, 503 U.S. 1, 6-7 (1992) (“[W]henever prison officials stand accused of using excessive

 9   physical force in violation of the [Eighth Amendment], the core judicial inquiry is . . . whether

10   force was applied in a good-faith effort to maintain or restore discipline, or maliciously and

11   sadistically to cause harm.”). Plaintiff has not stated a claim against defendant Randolph,

12   however. Plaintiff alleges that Randolph abused him verbally, but nothing more. See ECF No. 1

13   at 7 (alleging that Randolph taunted him and sang a provocative hip-hop song); see also

14   Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987) (“[V]erbal harassment or abuse . . .

15   [alone] is not sufficient to state a constitutional deprivation under 42 U.S.C. § 1983.”).

16          Eighth Amendment Conditions of Confinement

17          Conditions of confinement violate the Eighth Amendment when prison officials are

18   deliberately indifferent to a prisoner’s basic need. See Toussaint v. McCarthy, 801 F.2d 1080,

19   1107 (9th Cir. 1986). Here, plaintiff alleges that defendants Gallagher and Barona shut off his

20   water for two days, knowing that he had been sprayed with pepper spray and had no way of
21   cleaning himself other than using his toilet. See ECF No. 1 at 11. This allegation is sufficient to

22   state a conditions of confinement claim against these two defendants.

23          Eighth Amendment Medical Care

24          Medical care violates the Eighth Amendment when prison officials are “deliberately

25   indifferent” to a “serious medical need.” See Estelle v. Gamble, 429 U.S. 97, 103-05 (1976).

26   Deliberate indifference requires a showing that “the course of treatment the [medical officials]
27   chose was medically unacceptable under the circumstances and that the defendants chose this

28   course in conscious disregard of an excessive risk to the plaintiff's health.” Hamby v. Hammond,
                                                        4
 1   821 F.3d 1085, 1092 (9th Cir. 2016). This is a high standard. Isolated incidences of neglect do

 2   not suffice; nor do mere disagreements over the best course of treatment. See Jett v. Penner, 439

 3   F.3d 1091, 1096 (9th Cir. 2006); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004).

 4           Many of plaintiff’s claims do not rise to this high standard, either because the incidents in

 5   question are isolated or because plaintiff’s claims do not suggest deliberate indifference.

 6   Plaintiff’s claims against defendants Holt, McCabe, Resendez, Uriarte, Raquel, and Bencito are

 7   that they refused to address a particular medical issue (such as plaintiff’s shoulder pain or

 8   mobility impairments), seemingly at a single meeting. Without more, these allegations are too

 9   vague and isolated to state a deliberate indifference claim.

10           Plaintiff’s allegations against defendant McConnell, however, are of a different order.

11   Plaintiff alleges that defendant McConnell refused to treat plaintiff’s shoulder and mobility issues

12   over the course of numerous visits, and falsified documents to disguise this lack of treatment. See

13   ECF No. 1 at 4, 12. These allegations are sufficient to state an Eighth Amendment claim against

14   defendant McConnell.

15           ADA Claims

16           Title II of the ADA prohibits a public entity from discriminating against a qualified

17   individual with a disability because of his disability. 42 U.S.C. § 12132 (1994). “Generally,

18   public entities1 must ‘make reasonable modification in policies, practices, or procedures when the

19   modifications are necessary to avoid discrimination on the basis of disability, unless the public

20   entity can demonstrate that making the modifications would fundamentally alter the nature of the
21   service, program, or activity.’” Pierce v. County of Orange, 526 F.3d 1190, 1215 (9th Cir. 2008)

22   (quoting 28 C.F.R. § 35.130(b)(7)). To state a claim under the ADA, a plaintiff must allege four

23   elements: (1) the plaintiff is an individual with a disability; (2) the plaintiff is otherwise qualified

24   to participate in or receive the benefit of some public entity’s services, programs, or activities;

25
     1
26     To the extent plaintiff intends to sue the individual named defendants for violation of his rights
     under the ADA, they are not proper defendants. The proper defendant in ADA actions is the public
27   entity responsible for the alleged discrimination. See United States v. Georgia, 546 U.S. 151, 153
     (2006). State correctional facilities are “public entities” within the meaning of the ADA. See 42
28   U.S.C. § 12131(1)(A) & (B); Pennsylvania Dep’t of Corr. v. Yeskey, 524 U.S. 206, 210 (1998).
                                                         5
 1   (3) the plaintiff was either excluded from participation in or denied the benefits by the public

 2   entity; and (4) such exclusion, denial of benefits or discrimination was by reason of the plaintiff’s

 3   disability. See Simmons v. Navajo County, Ariz., 609 F.3d 1011, 1021 (9th Cir. 2010).

 4          Here, plaintiff has sufficiently alleged that his mobility issues were a disability that

 5   prevented him from participating in a variety of prison activities, such as basic transportation and

 6   yard activities. See ECF No. 1 at 4-5.

 7   RECOMMENDATION ON TEMPORARY RESTRAINING ORDER

 8          Plaintiff also moves for both a temporary restraining order and preliminary injunction,

 9   alleging that he was recently threatened by a prison officer. See ECF No. 16. The legal standard

10   for issuing either form of relief is the same. See Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush

11   & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001). A plaintiff seeking such extraordinary relief

12   must establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm

13   in the absence of such relief, that the balance of equities tips in his favor, and that an injunction is

14   in the public interest. See Winter v. Natural Res. Def. Council, 555 U.S. 7, 20 (2008). At this

15   early stage in the case, plaintiff has not shown that any of these factors tip in his favor. Plaintiff’s

16   motion also does not identify what injunctive relief he seeks. The court will therefore

17   recommend that plaintiff’s request be denied.

18          This findings and recommendation will be submitted to a U.S. district judge presiding

19   over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 60 days of the service

20   of the findings and recommendations, the parties may file written objections to the findings and
21   recommendations with the court and serve a copy on all parties. That document must be

22   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

23   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

24   CONCLUSION AND ORDER

25          The court finds that plaintiff has stated an Eighth Amendment medical claim against

26   defendant McConnell, a conditions-of-confinement claim against defendants Gallagher and
27   Barona, an excessive-force claim against defendants Loza, Gamboa, and Ruiz, and an ADA claim

28   against Corcoran State Prison, but no other claims. In light of this conclusion, plaintiff must
                                                         6
 1   choose between (1) proceeding only on the claims found cognizable and (via written notice to the

 2   court) voluntarily dismissing and amending to remove all other defendants and claims,

 3   (2) amending the complaint to add facts in an attempt to make out additional claims or claims

 4   against additional defendants, or (3) standing by the current complaint subject to dismissal of

 5   claims and defendants consistent with this order.

 6           Should plaintiff choose to amend the complaint, the amended complaint should be brief,

 7   Fed. R. Civ. P. 8(a), but must state what each named defendant did that led to the deprivation of

 8   plaintiff’s constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams,

 9   297 F.3d 930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a

10   claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

11   at 570). There is no respondeat superior liability, and each defendant is only liable for his or her

12   own misconduct. See id. at 677. Plaintiff must allege that each defendant personally participated

13   in the deprivation of his rights. Jones, 297 F.3d at 934 (emphasis added). Plaintiff should note

14   that a short, concise statement of the allegations in chronological order will assist the court in

15   identifying his claims. Plaintiff should name each defendant and explain what happened,

16   describing personal acts by the individual defendant that resulted in the violation of plaintiff’s

17   rights. Plaintiff should also describe any harm he suffered from the violation of his rights.

18   Plaintiff should not fundamentally alter his complaint or add unrelated issues. See Fed. R. Civ. P.

19   18; George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different

20   defendants belong in different suits . . . .”).
21           Any amended complaint will supersede the original complaint, Lacey v. Maricopa

22   County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete on its face

23   without reference to the prior, superseded pleading, see E.D. Cal. Local Rule 220. Once an

24   amended complaint is filed, the original complaint no longer serves any function in the case.

25   Therefore, in an amended complaint, as in an original complaint, each claim and the involvement

26   of each defendant must be sufficiently alleged. The amended complaint should be titled “First
27   Amended Complaint,” refer to the appropriate case number, and be an original signed under

28   penalty of perjury.
                                                         7
 1            Accordingly,

 2            1. The clerk’s office must send plaintiff a civil rights complaint form.

 3            2. Within sixty (60) days from the date of service of this order, plaintiff must either:

 4               a. File a first amended complaint;

 5               b. Notify the court in writing that he does not wish to file an amended complaint and

 6                   is instead willing to proceed only on the First Amendment retaliation claim against

 7                   Allison, Fugate, and Burnes; or,

 8               c. Notify the court in writing that he does not agree to go forward on only the claims

 9                   found cognizable by this order or file an amended complaint, in which case the

10                   court will recommend the dismissal, with prejudice, of claims and defendants

11                   consistent with this order.

12            3. Should plaintiff choose to amend the complaint, plaintiff must caption the amended

13   complaint “First Amended Complaint” and refer to the appropriate case number.

14            4. Failure to comply with this order will result in the dismissal of this action.

15            5. The clerk’s office must assign this case to a district judge to review the findings and

16   recommendations above.

17
     IT IS SO ORDERED.
18

19
     Dated:      April 8, 2020
20                                                        UNITED STATES MAGISTRATE JUDGE
21

22   No. 205.
23

24

25

26
27

28
                                                          8
